NO. 96-585

           TN THE SUPREME COURT OF THE STATE OF MONTANA

                                         1997


I RE THE M U A G E OF
 N
CHRISTINE L. ULLMAN,

          Petitioner and Appellant,

and

FORREST C. ULLMAN,

          Respondent and Respondent.




APPEAL FROM:     District Court of the Sixth Judicial District,
                 In and f o the County of Sweet Grass,
                             ~
                 The Honorable John R. Christensen, Judge presiding.


COUNSEL OF RECORD:

           For Appellant:

                  Christine L. Ullman, Billings, Montana (pro se)

           For Respondent:

                  William F. Frazier, Jr., Swandal, Douglass, Frazier & Gilbert,
                  Livingston, Montana


                                                      Submitted on Briefs: February 6,1997

                                                                    Decided: A p r i l 2 4 , 1 9 9 7
Filed:
                                     MEMORANDUM

       Pursuant to Section I, Paragraph 3(c), Montana Suprcmc Court 1995 Internal

Operating Rules, the following decision shall not be cited as precedent and shall be published

by its filing as a public document with the Clerk of this Court and by a report of its result to

State Reporter Publishing Company and West Publishing Company.

       This is an appeal, pro se, by Christine L. Ullman. While it is difficult to determine

what issues Christine is raising, it appears that she is in disagreement with the trial court's

denial of her post-judgment motions for new trial and fundamentally, she disagrees with the

property distribution. We affirm.

       This case has a tortured history spanning some four years in two courts, before four

different judges, and with Christine being represented by five different attorneys. Without

going into detail, this case came to trial on Christine's petition for dissolution on May 22,

1996. At that time, both Christine and her husband Forrest, appeared personally and were

represented by counsel. Prior to the start of trial, counsel advised the court that the parties

had reached an agreement as to the distribution of their marital estate and all remaining

matters involved therein. The parties' agreement was placcd on thc record and both parties

and counsel agreed that the recitation of the settlement was correct. After proof, the court

entered findings of fact, conclusions of law and a final decree of dissolution. The court

specifically concluded that the settlement agreement placed on the record was not

unconscionable and was a fair and equitable distribution of the remainder of the parties'
marital estate.

       Following entry of the court's findings of fact, conclusions of law and decree,

Christine, pro se, filed a motion for new trial on July 12, 1996, pursuant to Rules 59(a) and

60(b), M.R.Civ.P. Christine's motion was supported by briefs and affidavits. Forrest,

through counsel, responded with his own brief and a copy of the transcript of the

proceedings held before the court on May 22, 1996. Neither party requested oral argument

and, on the basis of the briefs, affidavits and case file, the court denied Christine's Rule 59

and 60 motions, along with her petition for contempt under 5 3-1-501, MCA, and her request

for attorney fees and costs.

       We have reviewed the record in this case and Judge Christensen's September 24,1996

order denying Christine's post-judgment motions, along with his supporting memorandum.

Based upon our review, and despite Christine's basic contention that she was in "shock" and

did not understand the parties' settlement agreement on May 22, 1996, we conclude that she

was adequately represented by counsel; that the trial court made a concerted effort to

ascertain whether she understood the terms of the settlement agreement and agreed to those

temls; and that she believed that the settlement was fair, equitablc and not unconscionable.

We also note that the terms of the negotiated settlement were incorporated in the District

Court's May 3 1, 1996 findings of fact, conclusions of law and decree, and that those were

drafted by Christine's counsel and approved by Forrest's counsel before being submitted to

the court.
       In the District Court's order denying petitioner's post-judgment motions, dated

Septcmbcr 24, 1996, Judge Christensen took pains to discuss the procedural history of this

case and the genesis, rationale and justification for the settlement agreement which the

parties entered into. The court concluded, as do we, that Christine understood and agreed to

the settlement entered on the record on May 22, 1996, and that there was no legal basis on

which her motions to reopen or modify the decree could be granted.

       Having reviewed the entire record in this case, we conclude that there was no

reversible error committed by the trial court and we agree with the court's rationale and

decision in its September 24, 1996 order.

       Affirmed.